256 F.2d 572
UNION OIL COMPANY OF CALIFORNIA, a Corporation, Appellant,v.Idalene J. CARDINALE and Frances E. Cardinale, Administratrices of the Estate of Frank J. Cardinale, Deceased, Appellees.
No. 15879.
United States Court of Appeals Ninth Circuit.
June 13, 1958.

Frederic Nave, Boyd & Taylor, San Francisco, California, for appellant.
Morton L. Silvers, San Francisco, Cal., Morgan & Beauzey, San Jose, Cal., for appellees.
Before HEALY, POPE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard the 2nd day of June, 1958, upon the appellees' motion to dismiss the appeal on the ground that the same was not taken within 15 days after the entry of the interlocutory decree from which appellant seeks to appeal. An interlocutory decree was entered and filed in the court below on the 21st day of October, 1957, in the above entitled suit or proceeding in admiralty in which the court adjudged the question of liability and ordered a reference to ascertain the amount of the damages. Notice of appeal therefrom to this court was not filed until November 7, 1957.


2
It appearing that such appeal was not taken within the time prescribed by Title 28, § 2107, U.S.C.,


3
It is ordered that the appeal be, and the same is hereby dismissed.